UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1289


MINILIK TESFAYE TESSEMA,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 28, 2019                                        Decided: October 1, 2019


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


James Algernon Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax, Virginia, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, Joanna L. Watson, Trial Attorney, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Minilik Tesfaye Tessema, a native and citizen of Ethiopia, petitions for review of

an order of the Board of Immigration Appeals (Board) dismissing Tessema’s appeal from

the immigration judge’s (IJ) order denying sua sponte reopening. We dismiss the petition

for review.

       “[B]ecause there are no meaningful standards by which to evaluate the [IJ]’s

decision not to exercise its power to reopen,” we lack jurisdiction to review the agency’s

denial of sua sponte reopening. Mosere v. Mukasey, 552 F.3d 397, 398-99 (4th Cir. 2009);

see also Lawrence v. Lynch, 826 F.3d 198, 206 (4th Cir. 2016) (same). Even assuming we

have jurisdiction to review the denial of sua sponte reopening to the extent the Board relied

on an erroneous legal finding or legal premise, see Bonilla v. Lynch, 840 F.3d 575, 588-89

(9th Cir. 2016), we conclude that Tessema fails to establish that review is warranted under

this exception.

       Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2